DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 3/1/22 in which claims 1, 2, 5-17 and 19-22, 24-28 are amended, claims 3, 4 and 18 are canceled. Claims 1-2, 5-17 and 19-28 are pending in the application. 
The terminal disclaimer filed on 3/1/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Pat. No. 9,345,850 and US pat. no. 10,518,055 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 5-17 and 19-28 are allowed.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art does not disclose or render obvious a device as disclosed in claim 1 or in claim 14. 
The closest prior art reference is DiBlasi (US 2011/0073112). DiBlasi teaches an apparatus to provide breathing support with a valve comprising ports, at least one PIP control duct, at least one PEEP 
However, with regard to claim 1, DiBlasi does not disclose 2 containers wherein the PIP is submerged in one container and the peep control duct is submerged in a second container. There is no reason to modify DiBlasi to have two containers without the use of improper hindsight. 
With regard to claim 14, DiBlasi does not teach a safety duct connected to the primary duct and configured to be submerged in the water deeper than the peep duct. 
Therefore, as the prior art does not disclose or render obvious the apparatus of claims 1 and 14, the application is in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785